Citation Nr: 1117950	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  03-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid-type schizophrenia (claimed as manic depression).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from May 1981 to January 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a June 2007 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder.

The Veteran appealed the Board's June 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued by the Court in May 2009.  In a Judgment issued the next month, the Court vacated the Board's decision and remanded the matter, pursuant to its Memorandum Decision.  A copy of the Court's Memorandum Decision and Judgment in this matter has been placed in the claims file.

In November 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.  This appeal is being remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


REMAND

Private medical records indicate that the Veteran was hospitalized from December 1980 to January 1981 for treatment of schizophrenia, latent type.  According to a lengthy January 1981 psychological evaluation prepared by Dr. V.-D., the Veteran was a very disturbed young man who was diagnosed with schizophreniform disorder.  A schizotypal personality disorder was also noted.

However, when examined for entrance into service in March 1981, a psychiatric abnormality was not noted and the Veteran was found qualified for enlistment into the United States Navy.


The Veteran attributes his current psychiatric disorder, diagnosed as paranoid schizophrenia, to military service.

Service treatment records include an undated record (in which the Veteran is identified as being 19 years old so it is assumed that it was sometime in 1981) noting the Veteran's two week history of feeling bad, depressed, and inadequate.  He stated that he missed college and football, denied having a home or girlfriend problem, indicated that he liked basic training, and refused to verbalize his true feelings or reason for feeling inadequate.  The interviewer noted that there was no apparent evidence of psychosis or neurosis, that the Veteran's affect was slightly depressed but he smiled appropriately and had good eye contact, and that his thought patterns were well organized.  The interviewer further noted that he did not feel that the Veteran was suicidal.  The clinical impression included situational anxiety and immature personality.  A diagnosis of schizophreniform disorder was noted in September 1981.  An October 1981 Medical Board cover sheet reflects the Veteran's referral to the Central Physical Evaluation Board for schizophreniform disorder.  The attached report described his background and history of problems prior to service entry and confirmed the diagnosis of schizophreniform disorder.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) shows that he was separated from service due to a disability that existed prior to entry into active duty as determined by Physical Evaluation Board proceedings.

Post service, VA and private medical records and examination reports, dated from 1982 to 2010, reflect the Veteran's diagnoses of, and treatment for, schizophrenia paranoid type, depression, and cocaine dependence/poly drug addiction.  A February 2002 private record indicates that he sought outpatient therapy for treatment of bipolar disorder and depression.

In April 2010, the Veteran underwent a VA mental disorders examination.  According to the examination report, the examiner reviewed the Veteran's medical records and conducted a clinical evaluation.  The Veteran gave a history of becoming homesick and depressed in college and having difficulty fitting in.  He left college, overdosed, and was hospitalized, at which time Dr. V.-D., a psychologist, diagnosed schizophreniform disorder.  It was noted that the Veteran received no therapy between the time he left the hospital and entered military service, four or five months later.  The Veteran's October 1981 service treatment record and post service psychiatric treatment records and diagnoses were reviewed.  Upon clinical evaluation, the Axis I diagnoses were schizophrenia, paranoid type; depression not otherwise specified; and cocaine abuse disorder.  

In the VA examiner's opinion, the Veteran's current mental conditions and diagnoses were less likely as not aggravated by military service.  The VA examiner noted that the diagnosis of schizophreniform disorder with symtoms of referential and paranoid thinking.  According to the VA examiner, since the onset of schizophrenia often had a prodrome consistent with schizophreniform disorder, the Veteran's progression of disease during and after military service would be consistent with a natural progression of the disorder.  Similarly, it was noted that depressive symtoms that were related to reaction of an inability to adjust to life and have normal socializing and relationships, that were present prior to service and due to schizophreniform disorder, have had a natural progression, varying with the severity of the schizophreniform disorder.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The April 2010 examiner indicated that psychiatric disability pre-existed service and it was unlikely that it did not increase in severity during service.  This opinion is not dispositive, because it does not use the standard incorporated in the law.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003.

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of this REMAND, should be returned to the April 2010 VA examiner, and the examination report should note review of the file.  

The examiner should clarify his opinion as to whether there is clear and unmistakable evidence that psychiatric disability was both preexisting and not aggravated by service.  The examiner suggests that the schizophreniform disorder manifested in service was a prodrome of schizophrenia and the same disorder identified prior to service and unlikely underwent an increase in severity.  It must be clarified whether or not any current psychiatric illness (schizophrenia and/or depression (nos)), if present in service, clearly and unmistakably pre-existed service and clearly and unmistakably did not undergo a permanent increase in severity during active duty.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


